Citation Nr: 0509343	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  98-06 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to vocational 
rehabilitation are addressed in separate decisions.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from June 1971 to June 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision in which the RO denied 
service connection for sleep apnea.

The veteran testified at a hearing before the undersigned in 
June 2004, and a transcript of that hearing is of record.  
Following the hearing he submitted additional medical records 
in support of his appeal.  A review of those records reveals, 
however, that the medical evidence he submitted is 
essentially duplicative of the evidence already of record.  
In addition, due to the Board's disposition of the appeal, 
the Board's consideration of that evidence in the first 
instance is not prejudicial to the veteran.  For these 
reasons the case need not be remanded for the RO's 
consideration of the evidence in the first instance.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 
(2004), as amended by Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(Sept. 3, 2004).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The medical evidence indicates that the onset of the 
veteran's sleep apnea occurred while he was in active 
service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has had sleep apnea for many 
years, including prior to his retirement from service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in April 2002 by informing 
him of the provisions of the VCAA and the specific evidence 
required to substantiate his claim for service connection.  
The RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The RO instructed him to identify any evidence that 
was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the requirement 
to submit medical evidence that established entitlement to 
service connection.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the service department treatment records he identified.  
The RO also obtained a medical opinion regarding the claimed 
onset of the sleep apnea.  The veteran and his representative 
have been given the opportunity to submit evidence and 
argument, and have done so.  The veteran has not alluded to 
the existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that, 
given the Board's disposition of his appeal, no additional 
development is warranted.  

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.



Analysis

The medical evidence shows that the veteran's complaints of 
snoring and apneic episodes while sleeping were diagnosed as 
sleep apnea as the result of diagnostic testing in March 
2002.  He has also provided lay evidence of suffering from 
snoring and episodes of gasping for breath while sleeping 
while he was on active duty, which the Board finds to be 
credible.  His claim is, therefore, supported by medical 
evidence of a current disability and lay evidence of an in-
service disease or injury.

The veteran's service medical records show that he was 
treated during service for bronchitis and pulmonary 
sarcoidosis.  When examined on separation from service in 
January 1997, he reported having asthma and "pain or 
pressure" in the chest.  The examiner noted that he 
experienced intermittent episodes of shortness of breath and 
asthma, for which he used over the counter medication.

When examined in January 2002, the veteran complained of 
shortness of breath while working and waking at night.  He 
reported that, according to his wife, he snored and gasped 
for breath during the night.  The physician provided the 
relevant diagnoses of sarcoidosis, by history; asthma, by 
history; chronic obstructive pulmonary disease; and probable 
sleep apnea.  He scheduled the veteran for a sleep study, 
which was conducted in March 2002 and resulted in the 
confirmed diagnosis of sleep apnea.

In June 2004 the veteran testified at a hearing before the 
undersigned.  He stated that although sleep apnea had been 
diagnosed two years previously, he had had the same symptoms 
that resulted in that diagnosis since he was in service.  As 
a lay person the veteran is competent to provide evidence of 
observable symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  The Board also finds that the veteran's statements 
regarding the onset of his sleep problems are credible.

In a June 2004 report the veteran's physician at the Naval 
Hospital noted that the veteran had a history of obstructive 
sleep apnea that was treated with a continuous positive air 
pressure (CPAP) machine.  The physician also found that the 
veteran had had the symptoms of sleep apnea for at least 20 
years, in that a review of his medical records revealed 
symptoms consistent with sleep apnea in service.

The RO obtained a medical opinion from a VA physician in 
November 2004 regarding the claimed onset of the sleep apnea.  
The VA physician reviewed the veteran's service medical 
records, and found that those records did not include any 
reference to sleep apnea.  He provided the opinion that the 
veteran's sleep apnea did not have its onset in service.  
Also, the physician found that the veteran's sleep apnea was 
not secondary to the respiratory conditions for which he was 
treated during service. 

The veteran's claim is supported by a medical opinion 
indicating that the onset of the sleep apnea occurred in 
service, and a second opinion finding to the contrary.  The 
Board has not reason to find that one medical opinion is of 
higher probative value than the other.  The Board finds, 
therefore, that the evidence is in equipoise, and supports 
the grant of service connection for sleep apnea.


ORDER

Service connection for sleep apnea is granted.




	                     
______________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


